t c summary opinion united_states tax_court philip leslie holt petitioner v commissioner of internal revenue respondent docket no 784-10s filed date philip leslie holt pro_se lynette mayfield for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issue for decision is whether petitioner underreported his income by dollar_figure on his federal_income_tax return background some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in tennessee after retiring from service as a pilot in the u s air force petitioner performed services as a pilot for vol air l l c vol air pursuant to an oral agreement petitioner would receive dollar_figure on the 1st and 15th of every month during of that amount dollar_figure was for reimbursement of petitioner’s telephone bills and dollar_figure was to cover petitioner’s health insurance expense during vol air paid petitioner dollar_figure and sent him a form 1099-misc miscellaneous income showing that dollar_figure of nonemployee compensation had been paid to him during on 2a transaction detail report provided by vol air along with a list of checks provided by their parent company’s financial reporting manager show that petitioner received checks each for dollar_figure during petitioner received an additional check in because the final check from the prior year was actually paid to petitioner in date schedule c profit or loss from business attached to his federal_income_tax return petitioner reported only dollar_figure of that compensation and claimed dollar_figure in business_expense deductions discussion generally the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving error in the commissioner’s determinations rule a 290_us_111 under sec_7491 the burden_of_proof with respect to any factual issue shifts to the commissioner if the taxpayer introduces credible_evidence with respect to that issue rule a petitioner has neither claimed nor shown eligibility for a shift in the burden_of_proof petitioner does not dispute that he received dollar_figure from vol air in however petitioner contends that dollar_figure was an incorrect measure of his gross_income because it included amounts that were intended as reimbursement for his telephone bills and health insurance expense and that this justified his decision to report the reduced_amount of dollar_figure as gross_income sec_61 defines gross_income as all income from whatever source derived 348_us_426 petitioner was paid compensation in exchange for his services and sec_61 requires that the payments be included in determining his gross_income in determining a taxpayer’s adjusted_gross_income and ultimately his taxable_income any deductions that might be available are subtracted from gross_income only after gross_income has first been calculated sec_62 sec_63 as a result petitioner was incorrect in reducing the amount of gross_income reported on his schedule c instead any deductions that might have been available to petitioner should have been claimed in arriving at adjusted_gross_income or taxable_income in this respect we note that petitioner deducted dollar_figure in business_expenses on his schedule c including dollar_figure for utilities and he also claimed on schedule a itemized_deductions a deduction for medical_expenses we hold that petitioner underreported his gross_income by dollar_figure on his federal_income_tax return and we sustain respondent’s determination of a dollar_figure deficiency to reflect the foregoing decision will be entered for respondent
